Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed 5-07-2019.  Claims 1 through 19 are presently pending and are presented for examination.

Priority
The applicants’ claim of priority to Japan application JP 2016-242731, filed on 12/14/2016 is acknowledged.

Information Disclosure Statement	
The Information Disclosure Statements filed on 5/07/2019 and 1/12/2021 have been considered by the Examiner.  

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-8, 11-12, 14, and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims all recite the limitation of comparing measured ‐understood, routine, and conventional function when it is 
With respect to claim 4, the claim further defines the speed used in the mental process, and as such is considered to be a generic linking to the technological environment under step 2A prong 2, and step 2B, and is insufficient to overcome the abstract idea. 
With respect to claims 5-8, the claims further recite the function of the discriminator, and as such are a part of the mental process analyzed above. 
With respect to claim 11, the claim further defines the predetermined condition, and as such is considered to be a generic linking to the technological environment under step 2A prong 2, and step 2B, and is insufficient to overcome the abstract idea.
With respect to claim 12, the claim recites elements of the abstract idea based on the discriminator, but includes the additional element of receiving measurement information. However, this receiving is considered insignificant extra-solution data gathering under step 2A prong 2, and furthermore under step 2B, reception of data over a network is mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). MPEP 2106.05(d)(II). As such these additional elements are insufficient to overcome the abstract idea. 
With respect to claim 14, the claim recites the additional elements of the receiver using a sensor. However, the sensor is claimed at a high level of generality so as to amount to “apply it” level technology under step 2A prong 2 and step 2B. The receiver is considered insignificant extra-solution data gathering ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). MPEP 2106.05(d)(II). As such these additional elements are insufficient to overcome the abstract idea.
Claims 2-3, 9-10, 13, and 15-16 are considered statutory as either a practical application or significantly more than the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

  Claims 1-2, 5-9, 11-14 and 17-19 are rejected under 35 USC 103 over Fung et al. (US 20140309881A1), hereinafter referred to as Fung, in view of Ricci et al. (US US20160103980A1), hereinafter referred to as Ricci.

With respect to claim 1, Fung teaches, “A control apparatus comprising: a controller; a receiver which, in operation, receives an instruction for controlling a brake of a movable-body apparatus;…” [see Fung paragraph [0092] teaches electronic control units (ECU) that communicate with and control various vehicle components and systems; paragraph [0109] teaches the vehicle has an antilock brake system (ABS) and the  ECU can be the ABS controller; paragraph [0137] teaches the vehicle response system can receive monitoring information from sensors, monitoring systems, vehicle systems, or other devices].
“…and a discriminator which, in operation, determines, in response to the instruction being received by the receiver…based on whether or 
Fung does not teach, “…and a discriminator which, in operation, determines, in response to the instruction being received by the receiver, whether or not the instruction is fraudulent based on whether or not a speed of the movable-body apparatus and a distance between the movable-body apparatus and an obstacle satisfies a predetermined condition for invalidating the instruction.”  
Ricci teaches, “… whether or not the instruction is fraudulent... a predetermined condition for invalidating the instruction”  [see Ricci paragraph 
As a result, the control apparatus that receives instructions to control the brakes of a moving body apparatus and has a discriminator that discerns if the speed distance between the movable body apparatus and an obstacle satisfies a predetermined condition, as taught by Fung,  and the predetermined condition to identify fraudulent instructions, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having a brake control apparatus that can identify fraudulent brake instructions would enhance the safety of the moving body apparatus, prevent accidents, offer more efficient fuel consumption and save money on brake maintenance and fuel.  Fung and Ricci are analogous art because they are in the same field of endeavor of anti-collision systems.
With respect to claim 2, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches, “…wherein the controller performs control so as not to execute control based on the instruction in response to…” [see Fung paragraph [0092] teaches the ECU can communicate with and/ or control various components and systems of a motor vehicle; 
Fung does not teach, “…wherein the controller performs control so as not to execute control based on the instruction in response to the instruction being determined as fraudulent.”
Ricci teaches, “… the instruction being determined as fraudulent.”  [see Ricci paragraph [0151] teaches critical system controllers that control, monitor and operate critical systems including the brake control unit and issuing alerts for potential issues with vehicle operations; paragraph [0202] teaches if a processing module for a critical task fails an arbitration module will indicate that it is fraudulent].
As a result, the brake control apparatus as taught by the combination of Fung and Ricci, where the controller receives instructions not to execute control, as further taught by Fung, based on the identification that the instructions to control are fraudulent, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having a brake control apparatus that can identify fraudulent brake instructions would enhance the safety of the moving body apparatus, prevent accidents, offer more efficient fuel consumption and save money on brake maintenance and fuel.  Fung and Ricci are analogous art because they are in the same field of endeavor of anti-collision systems.

With respect to claim 5, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches“… wherein the discriminator determines whether or not …satisfies the predetermined condition by comparing a threshold value and a result of a predetermined calculation…” [see Fung paragraphs [0157 -0158] teaches the vehicle response system may determine control parameters for vehicle systems to determine if a function should be activated including brake assist activation thresholds and the control parameters can be determined using vehicle system information; paragraph [0228] teaches a brake assist system that has a predetermined activation threshold that can be modified as needed; paragraph [0296] teaches the vehicle response system may receive the speed of the vehicle and the location of objects around the vehicle. The Examiner is interpreting the vehicle response system’s ability to receive the location of objects around the vehicle to include its distance from the vehicle and although it’s not explicitly stated the speed and distance of the vehicle can be compared to a threshold and a predetermined calculation that’s based on the speed and distance to discern if it meets the predetermined condition].
With respect to claim 6, the combination of Fung and Ricci teach, “The control apparatus according to claim 5,…” [see the above rejection for claim 5].
 Fung further teaches, “…wherein the instruction includes an amount of deceleration by the brake, in a case where the instruction includes a maximum amount of deceleration, the discriminator uses a condition where the result of the predetermined calculation is greater than a first threshold value, as the predetermined condition, and in a case where the instruction includes zero deceleration, the discriminator uses a condition where the result of the predetermined calculation is less than a second threshold value less than or equal to the first threshold value, as the predetermined condition. [see Fung paragraphs [0157-0158] teaches the vehicle response system may determine control parameters for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the control parameters can be based on vehicle information; paragraph [0230] teaches the vehicle response system will automatically apply extra brake pressure if it determines the current applied brake pressure exceeds the activation threshold.  The Examiner is interpreting this to mean that the vehicle response system communicates with the processor to receive instructions to control and change the preset thresholds for the brake assist system as needed based on current vehicle operating information to include maximum and minimum deceleration and although it does not explicitly say the control parameter has a minimum and maximum value that the predetermined calculation must fall within this is interpreted to mean that the control parameters for the brake assist system can compare 
With respect to claim 7, the combination of Fung and Ricci teach, “The control apparatus according to claim 6,…” [see the above rejection for claim 6].
 Fung further teaches, “…wherein the predetermined calculation is set to have a result less than or equal to the first threshold value and greater than or equal to the second threshold value in a case where the instruction transmitted from an emergency brake electronic control unit in a normal state includes an amount of deceleration greater than zero.” [see Fung  paragraph [0092] teaches the ECU can communicate with and/ or control various components and systems of a motor vehicle; paragraphs [0157-0158] teaches the vehicle response system may determine control parameters for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the control parameters can be based on vehicle information; paragraph [0228] teaches a brake assist system that has a predetermined activation threshold that can be modified as needed; paragraph [0230] teaches the vehicle response system will automatically apply extra brake pressure if it determines the current applied brake pressure exceeds the activation threshold.  The Examiner is interpreting this to mean that the control parameters for the brake assist system can compare vehicle braking information to a range of preset thresholds to determine whether or not to decelerate 
With respect to claim 8, Fung teaches, “The control apparatus according to claim 5,…” [see the above rejection or claim 5]. 
Fung further teaches, “…wherein the controller, in operation, modifies a detail of the predetermined calculation in accordance with a change in a structural element of the movable-body apparatus that affects a braking distance of the movable-body apparatus of the brake.” [see Fung paragraph [0142] teaches the antilock brake system, the brake assist system and the brake prefill system may be controlled by the electronic stability control system to adjust the stopping distance of the vehicle; paragraphs [0157-0158] teaches the vehicle response system may determine control parameters for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the control parameters can be based on vehicle information; paragraph [0228] teaches a brake assist system that has a predetermined activation threshold that can be modified as needed.  The Examiner is interpreting this to mean that the vehicle response system can communicate with the processor and receive modified instructions (including any calculations they contain) as needed based on vehicular structural changes  to control the brake assist system based on 
With respect to claim 9, the combination of Fung and Ricci teach, “The control apparatus according to claim 5,…” [see the below rejection for claim 5].
Fung further teaches, “… wherein the receiver, in operation, receives obstacle information that indicates a type of the obstacle and is detected by the movable-body apparatus, and the controller, in operation, modifies a detail of the predetermined calculation in accordance with the obstacle information.”  [see Fung paragraph [0115] teaches a vehicle collision mitigation braking system that monitors vehicle operating conditions that include identifying other objects around the vehicle and automatically applying various stages of control to avoid collision; paragraph [0134] teaches the vehicle can auto adjust operations of vehicle systems to avoid hazardous situations; paragraph [0228] teaches a brake assist system that has a predetermined activation threshold that can be modified as needed].
With respect to claim 11, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches“… wherein the predetermined condition is set in accordance with a type of the movable-body apparatus.” [see Fung paragraphs [0157-0158] teaches the vehicle response system may determine control parameters for vehicle systems to determine if a 
With respect to claim 12, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1]. 
Fung further teaches, “…wherein the receiver, in operation, receives measurement information that indicates measurement results of the speed and the distance and is measured by the movable-body apparatus, and the discriminator determines, based on the speed and the distance indicated by the measurement information, whether or not the speed and the distance satisfy the predetermined condition.”  [see Fung paragraph [0137] teaches the vehicle response system can receive monitoring information from sensors, monitoring systems, vehicle systems, or other devices; paragraphs [0157 -0158] teach the vehicle response system may determine control parameter for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the parameters can be determined using vehicle system information; paragraph [0228] teaches a brake assist system that has a 
With respect to claim 13, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches, “… wherein the receiver, in operation, performs communication via a network according to a Controller Area Network protocol, and receives the instruction in a data frame, and the controller, in operation, performs control to transmit an error frame for invalidating the data frame in response to the instruction being determined as fraudulent.”  [see Fung paragraph [0092] teaches the ECU can communicate with and/ or control various components and systems of a motor vehicle; paragraph [0109] teaches the vehicle has an ABS system and the  ECU can be the ABS controller; paragraphs [0157 -0158] teach the vehicle response system may determine control parameter for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist 
With respect to claim 14, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…”  [see the above rejection for claim 1].
 “…wherein the receiver, in operation, receives a data frame including the instruction using a sensor which is communicatively coupled to a dedicated communication line.” [see Fung paragraph [0093] teaches the ECU receives signals (data) from sensors and other means to be processed according to software instructions; paragraph [0107] teaches the ECU can have separate ports to communicate with and control different vehicle systems (automatic or manual systems)]. 

With a respect to claim 17, Fung teaches, “A control system comprising: a brake provided to a movable-body apparatus; a detection apparatus 
Fung does not teach, “A control system comprising: a brake provided to a movable-body apparatus; a detection apparatus which, in operation, detects an obstacle; and a control apparatus, including: a receiver which, in operation, receives an instruction for controlling the brake; and a discriminator which, in operation, determines, in response to the instruction being received by the receiver, whether or not the instruction is fraudulent based on whether or not a speed of the movable-body apparatus and a distance between the movable-body apparatus and the obstacle satisfies a predetermined condition.”
Ricci teaches, “… whether or not the instruction is fraudulent ...” [see Ricci paragraph [0131] teaches processing modules that can perform control and monitor critical tasks such as brake power assist/ brake lock up; paragraph [0202] teaches if a processing module for a critical task fails an arbitration module will indicate that it is unhealthy.  The Examiner is equating unhealthy to fraudulent].
As a result, the control system that has a movable body apparatus that has a brake and detection apparatus that detects obstacles, and a control apparatus that receives instructions to control the brakes of a moving body apparatus and has a discriminator that discerns if the speed distance between the movable body apparatus and an obstacle satisfies a predetermined condition, as taught by Fung,  and the predetermined condition to identify fraudulent instructions, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having a brake control system that can identify fraudulent 
With respect to claim 18, Fung teaches, “A control method comprising: receiving an instruction for controlling a brake of a movable-body apparatus; and determining, in response to the receiving of the instruction … based on whether or not a speed of the movable-body apparatus and a distance between the movable-body apparatus and an obstacle satisfies a predetermined condition...” [see Fung paragraph [0092] teaches the ECU communicates with and control various vehicle components and systems; paragraph [0109] teaches the vehicle has an ABS system and the  ECU can be the ABS controller; paragraph [0137] teaches the vehicle response system can receive monitoring information from sensors, monitoring systems, vehicle systems, or other devices; paragraphs [0157 -0158] teach the vehicle response system may determine control parameter for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the parameters can be determined using vehicle system information; paragraph [0228] teaches a brake assist system that has a predetermined activation threshold. information to include vehicle speed and distance from obstacles; paragraph [0296] teaches the vehicle response system may receive the speed of the vehicle and the location of objects around the vehicle. The Examiner is interpreting the vehicle response system’s ability to receive the 
Fung does not teach, “A control method comprising: receiving an instruction for controlling a brake of a movable-body apparatus; and determining, in response to the receiving of the instruction, whether or not the instruction is fraudulent based on whether or not a speed of the movable-body apparatus and a distance between the movable-body apparatus and an obstacle satisfies a predetermined condition for invalidating the instruction.”
Ricci teaches, “the instruction is fraudulent ...” [see Ricci paragraph [0131] teaches processing modules that can control and monitor critical tasks such as brake power assist/ brake lock up; paragraph [0189] teaches a health check module in each processing module that performs health checks including testing and monitoring to ensure the critical vehicle operating functions are operating within predetermined parameters; paragraph [0202] teaches if a processing module for a critical task fails an arbitration module will indicate that it is unhealthy.  The Examiner is interpreting this to mean if the instructions received by the processing module for the brake power assist fails to meet the predetermined thresholds during the health check it is deemed fraudulent].
As a result, the control method for receiving instructions for a moving body apparatus to control the brakes, detect obstacles, and discerns if the speed distance between the movable body apparatus and an obstacle satisfies a 
With respect to claim 19, Fung teaches, “A non-transitory storage medium storing thereon a control program for causing an apparatus including a microprocessor to… receiving an instruction for controlling a brake of a movable-body apparatus; and determining, in response to the receiving of the instruction… based on whether or not a speed of the movable-body apparatus and a distance between the movable-body apparatus and an obstacle satisfies a predetermined condition.”  [see Fung paragraph [0093] teaches the ECU has a microprocessor, electronic storage (ROM and RAM) and software to monitor and govern vehicle systems and components and it receives signals (data) from sensors and other means to be processed according to software instructions; paragraph [0092] teaches the ECU communicates with and control various vehicle components and systems; paragraph [0109] teaches the vehicle has an ABS system and the  ECU can be the ABS controller; paragraph [0137] teaches the vehicle response system can receive monitoring information from sensors, monitoring systems, vehicle systems, or other devices; paragraphs [0157 -
Fung does not teach, “A non-transitory storage medium storing thereon a control program for causing an apparatus including a microprocessor to perform a fraud detection process, wherein the fraud detection process includes: receiving an instruction for controlling a brake of a movable-body apparatus; and determining, in response to the receiving of the instruction, whether or not the instruction is fraudulent based on whether or not a speed of the movable-body apparatus and a distance between the movable-body apparatus and an obstacle satisfies a predetermined condition.”  
Ricci teaches, “ a fraud detection process, wherein the fraud detection process includes: receiving an instruction… the instruction is fraudulent ...”  [see Ricci paragraph [0131] teaches processing modules that can control and monitor critical tasks such as brake power assist/ brake lock up; paragraph [0189] teaches a health check 
As a result, the non-transitory storage medium with an apparatus control program that performs a fraud detection and receives instructions to control the brakes of a moving body apparatus and discerns if the speed and distance between the movable body apparatus and an obstacle satisfies a predetermined condition, as taught by Fung,  and the identification of fraudulent instructions, as taught by Ricci, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having an apparatus control program that controls brakes and can identify fraudulent brake instructions would enhance the safety of the moving body apparatus, prevent accidents, offer more efficient fuel consumption and save money on brake maintenance and fuel.  Fung and Ricci are analogous art because they are in the same field of endeavor of anti-collision systems.
Claims 4 is rejected under 35 USC 103 over Fung in view of Ricci, further view of Mudalige (US 20100256835A1).
With respect to claim 4, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung and Ricci do not teach, “…wherein the speed is a relative speed of the movable-body apparatus with respect to the obstacle.”
Mudilage teaches, “…wherein the speed is a relative speed of the movable-body apparatus with respect to the obstacle.” [see Mudalige paragraph [0136] teaches follower vehicles receive relative position vector and speed information from the lead platoon vehicle and use that information as targets for steering, position and speed control; paragraph [0156] teaches platoon vehicles use navigation for different reasons including obstacle detection and avoidance.  Although it is not stated in this reference that the relative speed of the vehicle is used to determine fraudulent instruction, the Examiner believes it is reasonable to assume that someone of ordinary skill in the art would use the relative speed of a vehicle for this purpose to enhance the ability of the control apparatus to avoid obstacles].  
As a result, the control apparatus, as taught by the combination of Fung and Ricci, and the relative speed of the movable body apparatus with respect to an obstacle, as taught by Mudalige, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having the control apparatus control the movable body to move at a relative speed with respect to an obstacle would enhance the safety of the moving body apparatus 

Claims 3, 15-16 are rejected under 35 USC 103 over Fung, in view of Ricci, in further view of Pack et al. (US 9110471B2), hereinafter referred to as Pack .
With respect to claim 3, the combination of Fung and Ricci teach, “The control apparatus according to claim 2,…” [see the above rejection for claim 2]. 
Fung further teaches, “…wherein the controller performs control so as not to execute control based on the instruction…” [see Fung paragraph [0092] teaches the ECU can communicate with and/ or control various components and systems of a motor vehicle; paragraphs [0157 -0158] teach the vehicle response system may determine control parameters for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds]. 
Fung does not teach, “…wherein the controller performs control so as not to execute control based on the instruction by invalidating or discarding the instruction.”
Ricci teaches, “…by invalidating …the instruction.” [see Ricci paragraph [0131] teaches processing modules that can control and 
Pack teaches, “… by discarding… the instruction.” [see Pack Col. 14 lines 18-27 teaches if the perception sensor suite detects a terrain feature, the feature is stored in memory but if it fails to detect the terrain feature then the location of the terrain feature is discarded and not stored in memory.  Although this is not specifically related to the braking system, this reference teaches systems and methods for behavior based control of an autonomous vehicle, which also includes the braking system and the Examiner is interpreting this technology to be applicable to the braking system as well and that the instruction to store the terrain feature is discarded and that is why the terrain feature is not stored in memory].
As a result, the control apparatus, as taught by the combination of Fung and Ricci, where the controller receives instruction to not execute control, as further taught by Fung, based on fraudulent instruction, as 

With respect to claim 15, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches, “… wherein the control apparatus is an electronic control unit among at least one or more electronic control units, the electronic control unit, in operation, controlling the brake of the movable-body apparatus, in response to the instruction … the controller performs control to inhibit control of the brake that follows the instruction…” [see Fung paragraph [0092] teaches the ECU can communicate with and/ or control various components and systems of a motor vehicle; paragraph [0109] teaches the vehicle has an ABS system and the  ECU can be the ABS controller; paragraphs [0157 -0158] teach the vehicle response system may determine control 
Fung does not teach, “… wherein the control apparatus is an electronic control unit among at least one or more electronic control units, the electronic control unit, in operation, controlling the brake of the movable-body apparatus, in response to the instruction being determined as fraudulent, the controller performs control to inhibit control of the brake that follows the instruction by discarding the instruction.”  
Ricci teaches, “…the instruction being determined as fraudulent...”  [see Ricci paragraph [0131] teaches processing modules that can control and monitor critical tasks such as brake power assist/ brake lock up; paragraph [0189] teaches a health check module in each processing module that performs health checks including testing and monitoring to ensure the critical vehicle operating functions are operating within predetermined parameters; paragraph [0202] teaches if a processing module for a critical task fails an arbitration module will indicate that it is unhealthy.  The Examiner is interpreting this to mean if the instructions received by the processing module for the brake 
Pack teaches, “…discarding the instruction.”  [see Pack Col. 14 lines 18-27 teaches if the perception sensor suite detects a terrain feature, the feature is stored in memory but if it fails to detect the terrain feature then the location of the terrain feature is discarded and not stored in memory.  Although this is not specifically related to the braking system, this reference teaches systems and methods for behavior based control of an autonomous vehicle, which also includes the braking system and the Examiner is interpreting this technology to be applicable to the braking system as well and that the instruction to store the terrain feature is discarded and that is why the terrain feature is not stored in memory].
As a result, the control apparatus, as taught by the combination of Fung and Ricci, and the electronic brake control unit inhibiting control of the brake in response to an instruction, as further taught by Fung, where the instruction received is fraudulent, as taught by Ricci, and the fraudulent instruction is discarded, as taught by Pack, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having an electronic control unit control inhibit control of the brake due to the detection of fraudulent instruction and discarding that instruction enhances the safety of the moving body apparatus and the reliability of the controller to operate properly.  Fung, Ricci and Pack are 

With respect to claim 16, the combination of Fung and Ricci teaches, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches, “… wherein at least one or more electronic control units in the movable-body apparatus include a brake electronic control unit, the brake electronic control unit includes storage medium and a brake controller which, in operation, controls the brake in accordance with information stored in the storage medium, the control apparatus is included in the brake electronic control unit… the controller performs control…” [see Fung paragraph [0109] teaches the vehicle has an ABS system and the ECU can be the ABS controller; paragraphs [0157 -0158] teach the vehicle response system may determine control parameter for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the parameters can be determined using vehicle system information]. 
Fung does not teach, “… wherein at least one or more electronic control units in the movable-body apparatus include a brake electronic control unit, the brake electronic control unit includes storage medium and a brake controller which, in operation, controls the brake in accordance with information stored in the storage medium, the control 
Ricci teaches, “…the instruction being determined as fraudulent...”  [see Ricci paragraph [0131] teaches processing modules that can control and monitor critical tasks such as brake power assist/ brake lock up; paragraph [0189] teaches a health check module in each processing module that performs health checks including testing and monitoring to ensure the critical vehicle operating functions are operating within predetermined parameters; paragraph [0202] teaches if a processing module for a critical task fails an arbitration module will indicate that it is unhealthy.  The Examiner is interpreting this to mean if the instructions received by the processing module for the brake power assist fails to meet the predetermined thresholds during the health check it is deemed fraudulent].
Pack teaches, “…the controller performs control to discard the instruction by avoiding storing, into the storage medium, information indicating the instruction.” [see Pack. Col. 14 lines 18-27 teaches if the perception sensor suite detects a terrain feature, the feature is stored in memory but if it fails to detect the terrain feature then the location of the terrain feature is discarded and not stored in memory.  Although this is not specifically related to the braking system, this reference teaches systems and methods for behavior based control of an 
As a result, the control apparatus, as taught by the combination of Fung and Ricci, and the electronic brake control unit inhibiting control of the brake in response to an instruction stored in its memory, as further taught by Fung, where the instruction received is fraudulent, as taught by Ricci, and the fraudulent instruction is discarded, as taught by Pack, would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention because having an electronic control unit control implement instructions stored in its memory to inhibit control of the brake due to the detection of fraudulent instruction and discarding that instruction enhances the safety of the moving body apparatus and the reliability of the controller to operate properly and further enhances the autonomy of the controller to automatically execute programs to perform functions.  Fung, Ricci and Pack are analogous art because they are in the same field of endeavor of anti-collision systems.




Claim 10 are rejected under 35 USC 103 over Fung in view of Ricci, in further view of Terashima (US Patent 9776633B2).
With respect to claim 10, the combination of Fung and Ricci teach, “The control apparatus according to claim 1,…” [see the above rejection for claim 1].
Fung further teaches, “… wherein, in a case where the instruction instructs the brake to be actuated, the discriminator uses a condition where … the distance … the speed exceeds a threshold value, as the predetermined condition.” [see Fung paragraph [0093] teaches the ECU has a microprocessor, electronic storage (ROM and RAM) and software to monitor and govern vehicle systems and components and it receives signals (data) from sensors and other means to be processed according to software instructions; paragraph [0092] teaches the ECU communicates with and control various vehicle components and systems; paragraphs [0157 -0158] teach the vehicle response system may determine control parameter for vehicle systems to determine if a function should be activated for a given vehicle system including brake assist activation thresholds and the parameters can be determined using vehicle system information; paragraph [0228] teaches a brake assist system that has a predetermined activation threshold; paragraph [0296] teaches the vehicle response system may receive the speed of the vehicle and the location of objects around the vehicle. The Examiner is interpreting the vehicle response system’s ability to receive the location of objects around the 
Fung does not teach, “The control apparatus according to claim 1, wherein, in a case where the instruction instructs the brake to be actuated, the discriminator uses a condition where a ratio of the distance to the speed exceeds a threshold value, as the predetermined condition.”
Terashima teaches, “… a ratio of the distance to the speed…” [see Terashima paragraph [0089] teaches the distances from the vehicle to the object (R1 to R3) may be determined in advance, or may be dynamically changed according to the speed of the system-mounted vehicle; paragraph [0106] teaches a braking time equation (equation 2) that is a variation of the stopping distance equation, which is an equation that is well known in the art, that shows the braking distance of the vehicle as a ratio to the system mounted vehicle speed.  
As a result, the control apparatus, as taught by the combination of Fung and Ricci, where the brake is sent instructions to actuate as a result of a speed and distance threshold being exceeded and the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N JACKSON whose telephone number is (571)272-7240.  The examiner can normally be reached on Monday - Thursday 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A. Burke can be reached on (571) 270-3844.  The fax phone 
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/T.N.J./
Examiner, Art Unit 3664              

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664